Citation Nr: 1440097	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-41 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and W.M.


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1963 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Houston, Texas Department of Veterans Affairs Regional Office (RO).  In June 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to ensure a complete review of the evidence.  


FINDING OF FACT

The Veteran has been diagnosed by a VA psychologist with PTSD based on his fear of hostile military or terrorist activity, which is consistent with the places, types, and circumstances of his service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Establishment of service connection for PTSD requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

During the course of the Veteran's appeal, the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended effective July 13, 2010.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  These amendments apply to the Veteran's claim.

Specifically, 38 C.F.R. § 3.304(f) was amended to read that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The Veteran alleges that he has PTSD as a result of numerous events that occurred while serving in the Republic of Vietnam and that these events caused him to be in constant fear for his life.  A review of the Veteran's DD Form 214 shows that he served in the Republic of Vietnam for 3 months and 21 days.  Additionally, he reported at his June 2014 Board hearing that he was assigned to a transportation unit and was responsible for transporting supplies to various units and that while performing this duty, he and his unit members, would come under enemy fire at least twice a week.  Also at the June 2014 Board hearing the Veteran, and his son, reported that the Veteran's PTSD symptoms had been ongoing since the Veteran's separation from active service.  The Board has found no reason to doubt the Veteran's, or his son's, credibility in this regard and found the Veteran's statements to be consistent with the facts and circumstances of his active service.  

The evidence of record shows that the Veteran was assigned a diagnosis of PTSD, by a VA psychologist, in June 2008 based on his reported stressors and symptoms.  The VA psychologist noted that the Veteran endorsed symptoms consistent with PTSD and reported comparable symptoms for a year or longer following his return from the Republic of Vietnam, but that his symptoms had been exacerbated after completing his forms for VA compensation benefits.  He continued to receive somewhat regular treatment for a short period of time, but as his symptoms were noted to improve, the frequency of his treatment lessened.  

The Veteran was afforded a VA examination in June 2012.  At that time, the examiner noted the Veteran's reports of the various in-service stressor events and conceded that during his active service, the Veteran experienced events that rose to the level of a PTSD stressor.  However, the examiner determined that the Veteran did not meet the criteria for a PTSD diagnosis as he did not report any present PTSD symptoms.  The examiner noted the Veteran's prior diagnosis of PTSD, but that records did not document sufficient symptoms for a diagnosis and that he was doing well in outpatient treatment.  

Notably, in a February 2014 statement, the Veteran questioned the adequacy of the June 2012 VA examination.  In his statement, the Veteran reported that the examination lasted for approximately 10 or 15 minutes and he was only asked questions pertaining to his "present" state of mind or mood, indicating to the Board that the Veteran did not report his symptoms as thoroughly as would be necessary for an adequate evaluation.  Additionally, the Veteran reported that he was not asked any questions about the events in the Republic of Vietnam and that the examiner told him that was "between [him and his] psychologist."

Also of record is a February 2014 letter from the Veteran's treating VA psychologist who noted that after clinical testing, the Veteran had a continued diagnosis of PTSD.  The psychologist noted a specific event from the Veteran's service that pertained to his fear and it was noted that the Veteran had consistently reported the same events during his treatment.  

The Board finds that the record, as it currently stands, contains both evidence for and against the claim.  Notably, the fact that the Veteran served in the Republic of Vietnam, that he has been assigned a diagnosis of PTSD by a VA psychologist based on his reported stressor events grounded in the fear for his life, and his and his son's June 2014 Board testimony regarding his PTSD symptoms and that they have been ongoing since his separation from active service, support his claim for entitlement to service connection for PTSD. 

The evidence against the claim consists solely of the June 2012 VA examination report noting the examiner's finding that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, as the Veteran has questioned the adequacy of this examination and his VA psychologist has submitted a subsequent February 2014 letter that shows, with additional clinical testing, the Veteran has a continued diagnosis of PTSD, the Board finds the June 2012 VA examination and opinion to be of low probative weight.  

Thus, upon review of the record, the Board finds that the evidence regarding the issue of whether the Veteran has a diagnosis of PTSD related to his active service, is in relative equipoise, i.e., about evenly balanced for and against the claim.  In these situations, the Veteran is given the benefit of the doubt.  Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's has a current diagnosis of PTSD based on his fear of hostile military or terrorist activity.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  As such, the Board will grant this appeal.  



ORDER

Entitlement to service connection for PTSD is granted. 


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


